PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
FU ZHOU UNIVERSITY
Application No. 16/607,101
Filed: 22 Oct 2019
For: PREPARATION AND APPLICATION OF 4-METHYL-5-VINYLTHIAZOLYL POLYMERIC IONIC LIQUID
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.137(a), filed May 21, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely pay the issue fee on before 
July 21, 2021, as required by the Notice of Allowance and Fee(s) Due mailed April 21, 2021, which set a statutory period for reply of three months.1  Accordingly, the application became abandoned by operation of law on July 22, 2021.  A Notice of Abandonment was mailed on August 06, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; 

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (1) above.

In regards to item (1), the petitioner has filed a corrected Application Data Sheet (ADS) under 37 CFR 1.76 on May 21, 2022, however, the petitioner has failed to submit a separate renewed petition form.  The ADS and petition cannot coexist on the same form.  As a result, the renewed petition and ADS is not in compliance 37 CFR 1.4(c) and does not constitute as being proper.  In this regard, petitioner’s attention is directed to 37 CFR 1.4(c) which states:

Since different matters may be considered by different branches or sections of the Office, each distinct subject, inquiry or order must be contained in a separate paper to avoid confusion and delay in answering papers dealing with different subjects. Subjects provided for on a single Office or World Intellectual Property Organization form may be contained in a single paper.

Therefore, the petitioner must resubmit the in separate papers a renewed petition to revive and an ADS.  For this reason, the instant petition cannot be granted at this time. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web2 

Any questions concerning this decision may be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  





/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Upon further review of the Office records it has been discovered that this application in fact became abandoned for failure to time pay the issue fee instead of the inventor’s oath or declaration or substitute statement for the 9th inventor.  However, the inventor’s oath or declaration or substitute statement was required to be filed no later than the date on which the issue fee is paid as required by the Notice Requiring Inventor’s Oath or Declaration mailed 
        May 12, 2021. Therefore, since the issue is being paid with the present petition then the inventor’s oath or declaration or substitute statement is required as well.  The Office apologizes for the oversight that have occurred.
        2 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).